                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMIT KANSUPDA,                                      Case No. 4:18-cv-02133-KAW
                                   8                     Plaintiff,                          ORDER DENYING MOTION FOR
                                                                                             DEFAULT JUDGMENT
                                   9              v.
                                                                                             Re: Dkt. Nos. 17 & 27
                                  10     BAPTISTA DELIVERY SERVICES, LLC,
                                         et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On February 15, 2019, Plaintiff Amit Kansupda filed a motion for default judgment. (Dkt.

                                  14   No. 17.) Upon review of the moving papers and the operative complaint, the Court was concerned

                                  15   with the sufficiency of the complaint, and, on April 25, 2019, ordered Plaintiff to either file a first

                                  16   amended complaint and withdraw the pending motion for default judgment, or file a supplemental

                                  17   brief addressing the issues in the order with citations to the relevant legal authority. (Dkt. No. 26.)

                                  18   On May 10, 2019, Plaintiff opted to file a supplemental brief. (Pl.’s Br., Dkt. No. 27.)

                                  19          In the April 25, 2019 order, the undersigned noted that, in the complaint, the relevant time

                                  20   period of Plaintiff’s employment was “[f]rom approximately November 2016 to February 2017

                                  21   and from March 2016 to approximately April 21, 2017.” (Dkt. No. 26 at 1 (citing Compl., Dkt.

                                  22   No. 1 ¶ 10.)) The Court noted that “[a]t least one of these date ranges appears to be in error, which

                                  23   is problematic due to the strict pleading standard on default.” (Dkt. No. 26 at 1.) In response,

                                  24   Plaintiff clarified that Plaintiff was employed from April 15, 2016 to January 13, 2017 and from

                                  25   March 14, 2017 to April 21, 2017. (Pl.’s Br. At 1 (citing Decl. of Amit Kansupda, Dkt. No. 17-1 ¶

                                  26   2.) Thus, Plaintiff essentially concedes that the allegations pertaining to the dates of his

                                  27   employment were incorrect. Nowhere in the complaint, however, are the correct dates provided.

                                  28   Instead of addressing his mistake, Plaintiff argues that the accuracy of the dates of employment “is
                                   1   primarily an issue of damages because other allegations of the Complaint establish that Plaintiff

                                   2   worked within the limitations period.” (Pl.’s Br. At 1.)

                                   3          The Court disagrees. Plaintiff’s dates of employment are a threshold factual issue, and

                                   4   “facts which are not established by the pleadings of the prevailing party, or claims which are not

                                   5   well-pleaded, are not binding and cannot support the judgment.” Danning v. Lavine, 572 F.2d

                                   6   1386, 1388 (9th Cir. 1978). Moreover, “[i]n reviewing a default judgment, this court must take the

                                   7   well-pleaded factual allegations of [the complaint] as true. [Citation.] However, necessary facts

                                   8   not contained in the pleadings, and claims which are legally insufficient, are not established by

                                   9   default.” Cripps v. Life Ins. Co., 980 F.2d 1261, 1267 (9th Cir. 1992). Here, Plaintiff has not

                                  10   established the dates of his employment, and his declaration that provides the correct information

                                  11   cannot rectify that deficiency. See Rasmussen v. Dublin Rarities, No. C 14-1534 PJH, 2015 WL

                                  12   1133189, at *15 n. 5 (N.D. Cal. Feb. 27, 2015) (outside declarations and other evidence can only
Northern District of California
 United States District Court




                                  13   be considered with respect to damages). Thus, Plaintiff’s failure to properly plead the dates of his

                                  14   employment cannot support the imposition of default judgment.

                                  15          Accordingly, Plaintiff’s motion for default judgment is DENIED. Plaintiff may file a first

                                  16   amended complaint within 21 days of this order.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 28, 2019
                                                                                             __________________________________
                                  19                                                         KANDIS A. WESTMORE
                                  20                                                         United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
